1. The record shows that the defendant Reeves was arrested on Friday, April 4, 1947, and that on Monday, April 7, 1947, he confessed to the stealing of peas from a storehouse. There is no basis for the argument by the defendant in his briefs that he was arrested or held without a warrant for his arrest, that he was held an unreasonable length of time before commitment, or that he was held incommunicado, as there is no evidence in the record to support such contentions.
2. The evidence as to whether the confession of the defendant was made voluntarily, without hope of benefit or fear of injury, is directly conflicting, and the ruling in Jackson v.  State, 77 Ga. App. 635 (49 S.E.2d 198), is controlling on this issue. The charge of the court was not made a part of the record; and where no portion of the charge is excepted to, it is presumed that it was correct in every respect, including the submission *Page 403 
of the issue as to the confession to the jury. Woolfolk v.  Macon  Augusta R. Co., 56 Ga. 458 (2); Hunt v. Pond, 67 Ga. 578, 582 (4); Toney v. State, 69 Ga. App. 331,  334 (25 S.E.2d 85).
3. The confession of the defendant, together with uncontradicted proof of the corpus delicti, authorized the verdict finding the defendant guilty of larceny from the house, and the court did not err in overruling the motion for a new trial for any reason assigned.
Judgment affirmed. Gardner and Townsend, JJ., concur.
        DECIDED SEPTEMBER 25, 1948. REHEARING DENIED DECEMBER 16, 1948.